AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet | SD/me

UNITED STATES DISTRICT COURT

Southern District of Mississippi

 

UNITED STATES OF AMERICA
y JUDGMENT IN A CRIMINAL CASE
ROBERT ASHTON KERNS ) Case Number: 1:18cr73HSO-RHW-001
) USM Number: 20866-043
)
) Ellen Maier Allred
) Defendant’s Attomey

THE DEFENDANT:
M1 pleaded guilty to count(s) | Count 2s of the Superseding Indictment

C0 pleaded nolo contendere to count(s)
which was accepted by the court.

 

CO was found guilty on count(s)
after a plea of not guilty.
O

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offense Ended Count
21 U.S.C. $§ 841 (a1) Possession with Intent to Distribute Fentanyl and a Fentany! 04/17/2018 2s
and (b)(1)(C) Analog

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,

(The defendant has been found not guilty on count(s)

 

MCount(s) 1, 2,3, 1s and 3s Cis Ware dismissed on the motion of the United States.

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

May 24, 2019

Date of Imposition of Judgment

Ve
nN

The Honorable Halil Suleyman Ozerden, U.S. District Judge
Name and Title of Judge

5/31/19

Date *

 

 

 
AO 245B(Rev. 02/18} Judgment in a Criminal Case

Sheet 2 —~ Imprisonment

 

Judgment .~ Page 2 of 7

DEFENDANT: ROBERT ASHTON KERNS
CASE NUMBER: 1:18cr73HSO-RHW-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Burcau of Prisons to be imprisoned for a total term of:

forty-six (46) months as to Count 2s of the Superseding Indictment.

W) The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be housed in a facility closest to his home for which he is eligible for purposes of visitation.

The Court further recommends that the defendant be allowed to participate in any Bureau of Prisons substance abuse treatment program
for which he is deemed eligible.

(1 The defendant is remanded to the custody of the United States Marshal.

O The defendant shall surrender to the United States Marshal for this district:

O at Olam. (1) pm. on

 

O as notified by the United States Marshal.

1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O before

 

as notified by the United States Marshal. but no later than 60 days from the date of sentencing.

|
C1 as notified by the Probation or Pretrial Services Office.
0

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment-—Page 3 of 7

DEFENDANT: ROBERT ASHTON KERNS
CASE NUMBER: 1:18cr73HSO-RHW-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised relcasc for a term of :
three (3) years as to Count 2s of the Superseding Indictment.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter. as determined by the court.
0 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4, C You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable}

5. M You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. QO You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. (0 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B(Rev. 02/18) Judgment in a Criminal Case

Sheet 3A — Supervised Release

 

DEFENDANT: ROBERT ASHTON KERNS

Judgment—Page 4 of 7

CASE NUMBER: }:18cr73HSO-RHW-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
ame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses

you from doing so. If you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at Icast 10 days before the change. If notifying the probation officer at least 10

days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony. you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer.

if you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization). the probation officer may

require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the

person and confinn that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

US. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, sce Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
AO 245B(Rev. 02/18) Judgment in a Criminal Case

Sheet 3D — Supervised Release

Judgment—Page 5 of 7

DEFENDANT: ROBERT ASHTON KERNS
CASE NUMBER: 4.18¢r73HSO-RHW-001

wu

ua

SPECIAL CONDITIONS OF SUPERVISION

. The defendant shall provide the probation office with access to any requested financial information.

. The defendant shall not incur new credit charges, or open additional lines of credit without the approval of the probation office,

unless in compliance with the installment payment schedule.

. The defendant shall participate in a program of testing and/or treatment for drug abuse, as directed by the probation officer. If

enrolled in a drug treatment program, the defendant shall abstain from alcoholic beverages during treatment, and shall continue
abstaining for the remaining period of supervision. The defendant shall contribute to the cost of treatment in accordance with the
probation office Copayment Policy.

. In the event that the defendant resides in, or visits, a jurisdiction where marijuana or marijuana products have been

approved, or legalized. or decriminalized, the defendant shall not possess, ingest, or otherwise use marijuana, or marijuana
products, unless prescribed by a licensed medical practitioner and for a legitimate medical purpose.

. The defendant shall not possess, ingest, or otherwise use a synthetic cannabinoid, or other synthetic narcotic, unless prescribed by a

licensed medical practitioner and for a legitimate medical purpose.

. The defendant shall submit his person, property, house. residence, vehicle, papers. electronic communication devices, or

office, to a search, conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
revocation of supervised release. The defendant shall warn any other occupants that the premises may be subject to searches
pursuant to this condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
that the defendant has violated acondition of his supervision and that the areas to be searched contain evidence of this
violation. Any search must be conducted at a reasonable time and in a reasonable manner.
AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 6 of 7
DEFENDANT: ROBERT ASHTON KERNS —_—

CASE NUMBER: 1:18cr73HSO-RHW-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS § 100.00 $ § 5,000.00 $
(1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
0 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, cach payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement S$

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

@) The court determined that the defendant does not have the ability to pay interest and it is ordered that:
W the intcrest requirement is waived forthe 4 fine (2 restitution.

(1 the interest requirement forthe [ fine O restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses arc required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 6 -- Schedule of Payments

Judgment -- Page 7 of 7
DEFENDANT: ROBERT ASHTON KERNS
CASE NUMBER: _1:18cr73HSO-RHW-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A (Lump sum payment of $ 5,100.00 due immediately, balance duc

O]__ not later than , or
OJ #inaccordancewith 1 C, © D, OF E,or CO F below: or

BW Payment to begin immediately (may be combined with Oc, WpD.or MF below); or

C OO Payment in equal (e.g., weekly, monthly, quarterly) installments of 3 over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D MW Payment in equal monthly (e.g., weekly, monthly, quarterly) installments of $ 100.00 over a period of

36 months (ey, months oryears),tocommence 30 days (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision: or

E 1 Payment during the term of supervised release will conmmence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F WJ Special instructions regarding the payment of criminal monetary penalties:

‘The payment of the fine shall begin while the defendant is incarcerated. In the event that the fine is not paid in full at the termination of
supervised release, the defendant is ordered to enter into a written agreement with the Financial Litigation Unit of the U.S. Atlomey's Office
for payment of the remaining balance. Additionally. the value of any future discovered assets may be applied to offset the balance of
criminal monetary penalties. The defendant may be included in the Treasury Offset Program allowing qualified federal benefits to be
applied to offset the balance of criminal monetary penalties.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penaltics, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

1 = Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

(]_ The defendant shal! pay the cost of prosecution.
(The defendant shall pay the following court cost(s):

(0 The defendant shalt forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
